FILED
                             NOT FOR PUBLICATION                             JAN 18 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLORIA ESTELA CASTILLO-FUNES,                     Nos. 08-70254
                                                       08-72500
               Petitioner,
                                                  Agency No. A097-337-908
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Gloria Estela Castillo-Funes, native and citizen of El Salvador, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order summarily affirming the

an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(No. 08-70254), and of the BIA’s denial of her motion to reconsider (No. 08-

72500). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 &

n.1 (1992). We review for abuse of discretion the BIA’s denial of a motion for

reconsideration. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny

in part and dismiss in part the petition for review as to No. 08-70254. We deny the

petition for review as to No. 08-72500.

      Even if Castillo-Funes is credible, substantial evidence supports the IJ’s

finding that she failed to establish a nexus between the harm she suffered and a

protected ground. See Elias-Zacarias, 502 U.S. at 481 & n.1. Accordingly,

Castillo-Funes’s asylum claim fails.

      Because Castillo-Funes failed to meet the lower burden of proof for asylum,

it follows that she has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the IJ’s denial of CAT relief because

Castillo-Funes has not established that she will be tortured by or with the

acquiescence of the El Salvadoran government. See Silaya v. Mukasey, 524 F.3d

1066, 1073 (9th Cir. 2008).




                                          2                                    08-70254
      We lack jurisdiction to address Castillo-Funes’s contention that she was

prevented from establishing her eligibility for asylum due to her husband’s absence

from the hearing because the argument is unexhausted. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      The BIA did not abuse its discretion in denying Castillo-Funes’s motion to

reconsider because even in light of our decision in Mendoza-Mazariegos v.

Mukasey, 509 F.3d 1074 (9th Cir. 2007), there is no legal or factual error in the

agency’s prior decision. See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1).

      No. 08-70254: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

      No. 08-72500: PETITION FOR REVIEW DENIED.




                                          3                                    08-70254